Hunt, Presiding Justice.
Roberto Baez appeals the superior court’s denial of his petition for habeas corpus. When he filed his petition, Baez was a pre-trial detainee in the Douglas County jail, awaiting trial for alleged violations of the Georgia Controlled Substances Act and other charges. We agree with the superior court’s conclusion that Baez’s petition states no claim that his detention is illegal. His claims regarding his incarceration in another prison do not present grounds for relief, Steed v. Ault, 229 Ga. 649, 650 (193 SE2d 851) (1972), nor do his allegations regarding his present confinement. See York v. Jarvis, 248 Ga. 774 (286 SE2d 296) (1982). Accordingly, the trial court did not err in denying Baez’s petition without a hearing. McNabb v. Esposito, 258 Ga. 521 (372 SE2d 219) (1988).

Judgment affirmed.


Clarke, P. J., Benham, Fletcher, Sears-Collins and Hunstein, JJ., concur.